DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
          The claims recite “modeling a complex fracture network with a mathematical model….”, but said limitation is a genus claim, with the scope which not only goes beyond the original disclosure, but there is no detail as to how to perform said modeling in said disclosure (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,”). To further explain, the Paragraph [0025] in the Original Disclosure mentions only as an example, using a stochastic process to model a complex facture network using natural fracture network map and the measured data,  but there is no further detail in regards to modeling or stochastic process. 
          Additionally, the claim recites “identifying directions of continuity using the geostatistical analysis…” but said limitation is also a genus claim, with the scope that goes beyond what is disclosed in the Original Disclosure that details using only a horizontal variogram (as discussed in Paragraphs [0029]-[0031]). In short, the Applicant is not entitled to claim any and all means to identify the direction of continuity (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
          The claim recites “modeling a complex fracture network with a mathematical model….”, but there is no detail as to how to model in the Original Disclosure as had been explained above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as a representative example, we recognize that the limitations “modeling a complex fracture network within the subterranean formation with a mathematical model based on a natural fracture network map and measured data of the subterranean formation collected in association with a fracturing treatment of the subterranean formation to produce a complex fracture network map, importing microseismic data collected in association with the fracturing treatment of the subterranean formation into the mathematical model, identifying directions of continuity in the microseismic data via a geostatistical analysis that is part of the mathematical model and correlating the 
          In Step 2A, Prong two, the claims additionally recite “fracturing the subterranean formation a second time via second fracturing network to produce a second complex fracture network,” and “a wellbore tool placed along a wellbore extending into a subterranean formation,” but said limitations are merely directed to insignificant data collection activity. The claims also do not improve the functioning of any machines or computer. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “fracturing the subterranean formation a second time via second fracturing network to produce a second complex fracture network,” and “a wellbore tool placed along a wellbore extending into a subterranean formation,” but said limitations are merely directed to data collection activity that is well-
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al., US-PGPUB 2007/0272407 (hereinafter Lehman) in view of 

          Regarding Claims 1, 10 and 17. Lehman discloses a wellbore tool placed along a wellbore extending into a subterranean formation (Fig. 1), modeling a complex fracture network within the subterranean formation with a mathematical model based on a natural fracture network map and measured data of the subterranean formation collected in association with a fracturing treatment of the subterranean formation to produce a complex fracture network map (Abstract; Figs. 2, 4 and 6; Paragraphs [0030]-[0032]), importing microseismic data collected in association with the fracturing treatment of the subterranean formation into the mathematical model (Fig. 5); 

Lehman further discloses directions of continuity in the seismic data (Figs. 2 and 6; Paragraph [0026]; [0030], map depicting the direction and breaks in the fractures)

Lehman does not disclose identifying directions of continuity in the microseismic data via a geostatistical analysis that is part of the mathematical model and correlating the directions of continuity in the microseismic data to the complex fracture network with the mathematical model to produce a microseismic-weighted (MSW) complex fracture network map.

Rodriguez discloses identifying directions of continuity in the microseismic data via a geostatistical analysis that is part of the mathematical model and correlating the Summary section, spatial continuity; Introduction section; Fig. 1, synthetic locations and Figure 4, map of simulated locations plotted with respect to North and East directions) 

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Rodriguez in Lehman and identify directions of continuity in the microseismic data via a geostatistical analysis that is part of the mathematical model and correlate the directions of continuity in the microseismic data to the complex fracture network with the mathematical model to produce a microseismic-weighted (MSW) complex fracture network map so as to accurately determine the locations of microseismic events.

          Regarding Claims 2, 11 and 18. Lehman discloses producing the natural fracture network map by modeling a natural fracture network within the subterranean formation with the mathematical model based on a well log of the subterranean formation (Figs. 2, 4 and 6; Paragraph [0038])

          Regarding Claims 3, 6, 12, 15. Lehman discloses developing a parameter of a subsequent wellbore operation based on a complex fracture network map (Fig. 5, 316, updating; Paragraph [0025], further fracture treatments and production. Although Lehman does not disclose MSW complex fracture network map, it would have been obvious to combine with Rodriguez based on MSW complex fracture network map, for the reason given above). 

          Regarding Claims 4, 13 and 19. Lehman discloses identifying a location for drilling a second wellbore into the complex fracture network (Paragraph [0055], Figure 4B, location of the well 12, for a planned fracture treatment, involves any future drilling, including the second wellbore)

          Regarding Claims 5 and 14. Lehman discloses estimating a hydrocarbon production amount based on the complex fracture network map (Paragraph [0003], oil and gas production are hydrocarbon; Paragraph [0047], measured production. Although Lehman does not disclose MSW complex fracture network map, it would have been obvious to combine with Rodriguez based on MSW complex fracture network map, for the reason given above). 

          Regarding Claims 7, 16 and 20. Lehman discloses fracturing the subterranean formation a second time via a second fracturing network to produce a second complex fracture network; modeling the second complex fracture network based on the complex fracture network map and second measured data of the subterranean formation collected in association with the second fracturing treatment; importing second microseismic data collected in association with the second fracturing treatment of the subterranean formation into the mathematical model, identifying second directions of continuity in the second microseismic data via the geostatistical analysis; and Fig. 5, 316, updating; Paragraph [0025], further fracture treatments and production. Although Lehman does not disclose MSW complex fracture network map, it would have been obvious to combine with Rodriguez based on MSW complex fracture network map, for the reason given above). 
 (Note: the entire steps claimed here is merely directed to repeating the fracturing treatments and updating the modeling)

          Regarding Claim 8. Lehman discloses the measured data of the subterranean formation is selected from the group consisting of: seismic data, gravimetric data, magnetic data, magnetotelluric data, and any combination thereof (Paragraph [0036])

10.          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al., US-PGPUB 2007/0272407 in view of Rodriguez, “Stochastic simulation of microseismic events not recovered from monitoring records,” GeoConvention 2012 as applied to Claim 1 above, and further in view of Applicant Admitted Prior Art, US-PGPUB 2019/0277124 (hereinafter AAPA)

          Regarding Claim 9. Lehman discloses calibrating and adjusting the values (Paragraph [0047])



AAPA disclose calculating a fault likelihood with the mathematical model (Paragraph [0023]) (Note: The reference discussed therein is required to be listed in the IDS, as well as a copy provided in the next Applicant’s response)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of AAPA in the modified Lehman and model the natural fracture network involves calculating a fault likelihood with the mathematical model, so as to enhance understanding of complex geologic structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Souche et al., US-PGPUB 2010/0312529
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865